ICJ_119_AerialIncident1999_PAK_IND_1999-11-19_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE AERIAL INCIDENT
OF 10 AUGUST 1999

(PAKISTAN v. INDIA)

ORDER OF 19 NOVEMBER 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 10 AOÛT 1999

(PAKISTAN c. INDE)

ORDONNANCE DU 19 NOVEMBRE 1999
Official citation:

Aerial Incident of 10 August 1999 (Pakistan v. India),
Order of 19 November 1999, LC.J. Reports 1999, p. 1038

Mode officiel de citation:

Incident aérien du 10 août 1999 ( Pakistan c. Inde),
ordonnance du 19 novembre 1999, C.J. Recueil 1999, p. 1038

 

Sales number
ISSN 0074-4441 N° de vente: 7166
ISBN 92-1-070838-5

 

 

 
19 NOVEMBER 1999

ORDER

AERIAL INCIDENT OF 10 AUGUST 1999
(PAKISTAN v. INDIA)

INCIDENT AÉRIEN DU 10 AOÛT 1999
(PAKISTAN c. INDE)

19 NOVEMBRE 1999

ORDONNANCE
1038

COUR INTERNATIONALE DE JUSTICE

ANNEE 1999 1999
19 novembre
Rôle général

19 novembre 1999 n° 119

AFFAIRE DE L’INCIDENT AERIEN
DU 10 AOUT 1999

(PAKISTAN c. INDE)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. ODA, BEDJAOUI, GUILLAUME, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, M™* HIGGINS,
MM. PARRA-ARANGUREN, KOOIMANS, juges; M. VALENCIA-
OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,
Vu Particle 48 du Statut de la Cour et les articles 44 et 48 de son Règle-
ment,

Vu la requéte enregistrée au Greffe de la Cour le 21 septembre 1999,
par laquelle la République islamique du Pakistan a introduit une instance
contre la République de l’Inde au sujet d’un différend relatif à la destruc-
tion, le 10 août 1999, d’un avion pakistanais;

Considérant que, le 21 septembre 1999, une copie certifiée conforme de
la requête a été transmise à la République de l'Inde:

Considérant que la République islamique du Pakistan a désigné comme
agent S. Exc. M. Saeed M. Khan, ambassadeur du Pakistan aux Pays-
Bas; et que la République de l'Inde a désigné comme agent S. Exc.
M. Prabhakar Menon, ambassadeur de l'Inde aux Pays-Bas, comme co-
agent M. P. S. Rao, secrétaire adjoint et conseiller juridique au ministère

4
INCIDENT AERIEN (ORDONNANCE 19 XI 99) 1039

des affaires extérieures de l'Inde, et comme agent adjoint M™* Muru-
gesan Manimekalai, conseiller à l'ambassade de l’Inde aux Pays-Bas;

Considérant que, dans sa requête, le Pakistan, aux fins de fonder la
compétence de la Cour, invoque les paragraphes 1 et 2 de l’article 36 du
Statut, ainsi que les déclarations par lesquelles les deux Parties ont
reconnu la juridiction obligatoire de la Cour:

Considérant que, par lettre du 2 novembre 1999, l’agent de l'Inde a fait
savoir à la Cour que son gouvernement «souhait[ait] présenter des excep-
tions préliminaires à la compétence de la Cour ... pour connaître de la
requête du Pakistan»; et que ces exceptions ont été formulées, dans une
note jointe à cette lettre, ainsi que suit:

«i) La requête du Pakistan ne renvoie à aucun traité ni convention
en vigueur entre l'Inde et le Pakistan qui donnerait compétence
à la Cour en vertu du paragraphe 1 de l’article 36 du Statut.

ii) Le Pakistan ne tient pas compte dans sa requête des réserves for-
mulées dans la déclaration que l'Inde a faite le 15 septembre
1974 conformément aux dispositions du paragraphe 2 de l’ar-
ticle 36 du Statut. En particulier, le Pakistan, étant un Etat
membre du Commonwealth, n’est pas en droit d’invoquer la juri-
diction de la Cour, du fait que l'alinéa 2 du premier paragraphe
de ladite déclaration exclut de la juridiction de la Cour tous les
différends mettant en cause l’Inde dans ses relations avec tout
Etat qui «est ou a été membre du Commonwealth de nations».

iil) Le Gouvernement de l’Inde déclare aussi que l'alinéa 7 du pre-
mier paragraphe de sa déclaration du 15 septembre 1974 em-
pêche le Pakistan d’invoquer contre l'Inde la juridiction de la
Cour en cas de différend relatif à l'interprétation ou à l’appli-
cation d’un traité multilatéral, à moins qu'en même temps
toutes les parties au traité ne soient également devenues parties
à l'affaire dont la Cour est saisie. En invoquant dans sa requête
la Charte des Nations Unies, qui est un traité multilatéral, pour
fonder sa demande, le Pakistan tombe clairement sous le coup
de cette réserve. L’Inde affirme en outre qu’elle n’a donné aucun
consentement ni conclu avec le Pakistan aucun compromis
qui déroge à cette prescription»:

Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les représentants des Parties le 10 novembre 1999, les Parties
sont provisoirement convenues de demander qu'il soit statué séparément,
avant toute procédure sur le fond, sur la question de compétence en
Pespéce, étant entendu que le Pakistan présenterait d’abord un mémoire
consacré à cette seule question et que le l’Inde pourrait lui répondre dans
un contre-mémoire limité à la même question;

Considérant que, par lettre du 12 novembre 1999, l’agent du Pakistan
a confirmé l'accord sur la procédure donné ad referendum le 10 novembre
1999;
INCIDENT AERIEN (ORDONNANCE 19 XI 99) 1040

Considérant qu’il échet que la Cour soit informée de tous les moyens
de fait et de droit sur lesquels les Parties se fondent au sujet de sa com-
pétence;

Compte tenu de l’accord intervenu entre les Parties, consultées en vertu
de l'article 31 du Règlement, au sujet de la procédure, ainsi que de leurs
vues quant aux délais à fixer à cet effet,

Décide que les pièces de la procédure écrite porteront d’abord sur la
question de la compétence de la Cour pour connaître de la requête;

Fixe comme suit les dates d'expiration des délais pour le dépôt de ces
pièces :

Pour le mémoire de la République islamique du Pakistan, le 10 janvier
2000;

Pour le contre-mémoire de la République de l'Inde, le 28 février 2000;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-neuf novembre mil neuf cent quatre-vingt-dix-
neuf, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la
République islamique du Pakistan et au Gouvernement de la République
de l'Inde.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
(Signé) Eduardo VALENCIA-OsPINA.
